DETAILED ACTION

The Office acknowledges receipt of the Applicant’s response filed 27 May 2022.
Claims 1, 4-7, 18, and 20-23 pending.
Claims 18 and 20-23 are still withdrawn as being directed toward a non-elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 11, 14 and 16 have been used to designate two different elements 
Front lid wall 11 (fig. 1) and Lid 11 (fig. 2)
Peripheral region 14 (fig. 1) and Front Wall 14 (fig. 2)
Rear face 16 (fig. 2) and Lid lip 16 (fig. 2)
Appropriate correction should be made to the specification as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim reads in-part, “a packaging machine folds the sheet of board material to form a base to contain a bundle, and a lid rotatable relative to the base between open and closed positions”.  The comma after “bundle” implies that the lid is not part of the board material.  However, upon review of the specification, it is understood that the board material is comprised of the “base” and the “lid”.  As such it is believed that the claim would read more accurately if this comma was removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafker et al. (PG Pub 2019/0185252 A1) hereinafter referred to as Hafker in view of Spatafora (PG Pub 2008/0202681 A1).
Regarding claim 1, Hafker discloses a method of packaging a bundle (fig. 4) of tobacco industry products (11) wrapped in a barrier material (12, 33, 50; paragraph 59) in a sheet of board material (13, 14, 15, 30; paragraphs 53, 58), and in which a packaging machine (84; fig. 16; paragraph 94) folds the sheet of board material to form a base (14) to contain a bundle, and a lid (15) rotatable relative to the base between open and closed positions (via #16), the lid (15) having a front wall (25) and a lid front wall flap (29) having a rear face that lies against an inner surface of the lid front wall (paragraph 56; figs. 3 and 16) to enable a label (42), that extends over a section of the barrier material that defines an extraction opening (35; figs. 1-3), to be adhered to a front face (29; paragraph 63; fig. 3) of the lid front wall flap with adhesive (34) so that the section is lifted to open the extraction opening upon rotation of the lid towards its open position (paragraph 63), wherein the method includes: folding (paragraph 56) the lid front wall flap (29) so that its rear face is against the inner surface of the lid front wall (25; fig. 3); adhering (paragraph 56) the lid front wall flap to the inner surface of the lid front wall. 
Hafker discloses a method of packaging a bundle and folding (paragraph 56) the lid front wall flap (29) so that its rear face is against the inner surface of the lid front wall (25; fig. 3); adhering (paragraph 56) the lid front wall flap to the inner surface of the lid front wall, but fails to disclose wherein the method includes: non-mechanically treating the front face of the lid front wall flap to increase the receptivity of the lid front wall flap to the adhesive used to adhere the label to the front is face of the lid front wall flap.
However, Spatafora discloses a method of packaging a bundle wherein the method includes: non-mechanically treating (via 62; paragraph 52) an adhesive receiving part (paragraphs 22, 52) of the lid (5) after forming of the lid to increase the receptivity of the lid to the adhesive used to adhere the label (2) to the lid.
Given the teachings of Spatafora, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Hafker with the step of non-mechanically treating the adhesive receiving part of the lid as taught by Spatafora.  Both Hafker and Spatafora are concerned with the problem of applying glue to a cigarette package for the purposes of applying a label.  Hafker discloses adhering (paragraph 56) the lid front wall flap to the inner surface of the lid front wall.  Spatafora teaches having an adhesive receiving portion of a lid being non-mechanically pretreated with a laser.  Treating with a laser would help to score the area to increase its effective surface area and remove any impurities from the surface thus making it easier to adhear a label with adhesive.  The combination of Hafker as modified by Spatafora would result in a method including non-mechanically treating the front face of the lid front wall flap which has been folded and adhered to the inner surface of the lid front wall to increase the receptivity of the lid front wall flap to the adhesive used to adhere the label to the front is face of the lid front wall flap.

Regarding claim 4, Hafker as modified by Spatafora above discloses wherein the board material (Hafker - 13, 14, 15, 30; paragraphs 53, 58; Spatafora – paragraph 52) comprises a surface layer or coating which is on said front face of the lid front wall flap, and the method comprises non-mechanically treating the front face of the lid front wall flap to remove at least a portion of the surface layer or coating (Spatafora – paragraph 52).

Regarding claim 5, Hafker as modified by Spatafora above discloses non-mechanically treating the front face of the lid front wall flap using a laser (Spatafora – paragraph 52), with a chemical or by using plasma.  This claim limitation has been interpreted such that the claim requires either a laser, chemical or plasma and not a combination of two or more.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafker (PG Pub 2019/0185252 A1) in view of Spatafora (PG Pub 2008/0202681 A1) in view of Zumbiel (PG Pub 2002/0142904 A1).
Regarding claim 6, Hafker as modified by Spatafora above discloses a laser for pretreating paper products with a laser to better receive adhesive, but fails to disclose wherein the rated power of the laser is 100 Watts, and the method comprises operating the laser at between 50% to 100% of its rated power.
However, Zumbiel teaches pretreating paper products with a laser (54) to better receive adhesive (38) wherein the rated power of the laser is 100 Watts (paragraph 0018 – “”50 to 200 watts or greater”), and the method comprises operating the laser at a metered power level (paragraph 18 – “The controller 56 regulates the intensity of laser beam 58”; see also paragraph 19).
Given the teachings of Zumbiel, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Hafker as modified by Spatafora with the laser power level and regulated control of Zumbiel.  Doing so would allow the method to be performed such that it removed the right amount of material from the paper/board product to allow for the adhesive to be applied with still not damaging the material beyond what was necessary and also adjust for relative speeds of the moving material.

Hafker as modified by Spatafora as modified by Zumbiel discloses he method comprises operating the laser at a metered power level, but does not specifically denote that the laser is operated at between 50% to 100% of its rated power.  However, Zumbiel clearly notes that a range of Wattage from 50-200 Watts is envisioned for the purposes of pretreating the paper products.  Also, Zumbiel clearly teaches that the power level is meant to be changed based on factors such as the type of material to be treated and the relative movement speeds of the product to the laser.  As such the general conditions of the 50-100% range are deemed to be disclosed given that it considers power levels between 50-100 Watts and that the power levels can be adjusted.  This would be obvious to accommodate various materials and operational speeds.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafker (PG Pub 2019/0185252 A1) in view of Spatafora (PG Pub 2008/0202681 A1) in view of Engelsberg et al. (US Patent 5,958,268) hereinafter referred to as Engelsberg.
Regarding claim 6, Hafker as modified by Spatafora above discloses non-mechanically treating (Spatafora - via 62; paragraph 52) the front face (Hafker - 29; paragraph 63; fig. 3) of the lid front wall flap using a laser (Spatafora - 62; paragraph 52), and moving the pack relative to the laser (Spatafora – fig. 13; paragraph 52) but fails to disclose moving the laser relative to the front face of the lid front wall flap during treatment.
However, Engelsberg teaches moving (via 600) the laser (410) relative to the substrate (12) during treatment (col. 6 lines 52-54 – “movable components in the delivery optics to scan radiation beam 11 across the substrate”).
Given the teachings of Engelsberg, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hafker as modified by Spatafora to include a step of moving the laser relative to the front face of the lid front wall flap during treatment.  Hafker as modified by Spatafora is concerned with the problem of applying pre-treatment via laser to the front face of the lid front wall flap and Engelsberg teaches how moving the laser around would have been considered by one of ordinary skill.  Doing so would help a single laser pre-treat a larger area than it would otherwise be capable of.

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments with respect to the Drawing objections are not persuasive.  The Applicant argues that the amendments to the specification overcome the drawing objections.  This is not sufficient to overcome the drawing objections because the objection to the drawings are due to the fact that the drawings themselves are not consistent with one another as the same reference characters are used to indicate different elements.  The drawings should be amended so that each reference character is consistent across all figures and is clear in terms of which element it is meant to be referring to.
The Objection to claim 1 is maintained because the Applicant has not provided any counter argument as to the reasoning for the objection.
The Applicant’s arguments with respect to the prior art rejection of claim 1 are not persuasive.  At first the Applicant appears to attack the cited references individually by noting that each individually fails to disclose the entirety of the amended subject matter.  The Office deems the combination of Hafker and Spatafora to teach the newly amended subject matter.  Hafker discloses the cited method steps of folding the lid front wall and adhering the lid front wall as claimed.  The non-mechanically treatment of the front wall flap is deemed to be taught by Spatafora for the reasons provided above.  
The Applicant’s secondary argument is that the combination does not teach that the non-mechanical treatment happens “after the lid front wall flap has been folded and adhered to the inner surface of the lid front wall”.  Essentially the Applicant argues the step of the non-mechanical treatment of the combination of Hafker in view of Spatafora could happen prior to the step of folding and adhering.  
To this the Office notes that Spatafora teaches the treating happening after the pack (and therefor the lid) is formed and just before the gumming station.  Hafker, fig. 16 and para 56, shows the lid front wall being folded down and adhered as part of the first step of folding the box with additional adhesive applied at 85 well after this (para 94).  The combination of Hafker as modified by Spatafora is therefore deemed to disclose the treating happing after positioning the lid front wall flap so that its rear face lies against the inner surface of the lid front wall.  This is the point after which the folding and adhering would have taken place.  As such it would have been obvious to one of ordinary skill in the art at the time of effective filing would have the treatment step follow the folding and adhering steps as would be understood from the context of the teachings of Hafker as modified by Spatafora.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731